Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1, 2 and 5-9:  The prior art did not teach or suggest a fire protection system as claimed by the applicant, specifically a fire protection system comprising a gas detector configured to determine a gas concentration level in the enclosure; and a controller connected with the inert agent supply source and the gas detector and configured to regulate the discharge of the inert agent into the enclosure based at least partially upon the gas concentration level; wherein the gas detector is an oxygen level detector configured to determine an oxygen concentration level in the enclosure; wherein the controller is configured to initiate discharge of the inert agent when the oxygen concentration level exceeds a predetermined oxygen concentration level threshold, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments, filed November 23, 2021, which are well taken and found to be convincing.
The following is an examiner’s statement of reasons for allowance of claims 11-14, 17, 18 and 20:  The prior art did not teach or suggest a method of fire protection for an enclosure as claimed by the applicant, specifically a method comprising the steps of determining a gas concentration level in the enclosure; and discharging an inert agent in the enclosure upon a determination that the gas concentration level is greater than a predetermined gas concentration threshold; wherein determining the gas concentration level includes determining an oxygen concentration level in the enclosure; wherein discharging the inert agent in the enclosure occurs upon a determination that the oxygen concentration level is greater than a predetermined oxygen concentration threshold, together in combination with the other claimed method steps and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752